Title: From Alexander Hamilton to George Washington, [18 April 1794]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, April 18, 1794]

The Secretary of the Treasury presents his respects to the President. The enclosed permit has been prepared on the intimation of the Secretary of State, for the Spanish Commissioners. The Secretary is not informed whether the doubt on the subject of mr Hammond’s application was removed. The return of the enclosed will be considered as the evidence that it was.

Philada. 18 April 1794.

